Citation Nr: 1039988	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active service from November 1967 to August 1969.

This matter before the Board of Veterans' Appeals (BVA or Board) 
arises from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in November 2009.  At 
that time, a remand was ordered to accomplish additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The applicable law provides that a TDIU may be assigned where the 
claimant is deemed to be unable to secure and maintain 
substantially gainful employment as the result of a single 
service-connected disability ratable at 60 percent or more, or as 
a result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to at least 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

The Veteran's service-connected disabilities include the 
following:  post-traumatic stress disorder (PTSD), rated as 50 
percent disabling; diabetes mellitus II (DM) with renal 
manifestations and erectile dysfunction, rated as 20 percent 
disabling; hypertension, rated as 10 percent disabling; and 
peripheral neuropathy of the left lower extremity,  rated as 10 
percent disabling .  The Veteran's combined disability evaluation 
is 70 percent.  Thus, he meets the percentage requirements of 38 
C.F.R. § 4.16(a) (2010).  The remaining question, then, is 
whether the Veteran's service-connected disabilities render him 
unemployable.

A review of the record indicates that the Veteran has not been 
substantially gainful employed since 2005.  The Board points out 
that the Veteran has submitted statements from friends in 2008 
supporting his contention that his service-connected disorders 
have impacted his ability to obtain/retain substantially gainful 
employment.   In this regard, his friends have stated that they 
have seen the Veteran terminated on several jobs, that he cannot 
work with supervision and has problems with authority.  

The Board has no reason to doubt the credibility of the 
statements offered by the Veteran's friends in 2008.   Moreover, 
while a May 2007 VA PTSD examination report reflects that the 
examiner's opinion was that the impact of the Veteran's mental 
health symptoms were not seen as sufficient evidence for 
unemployability, noting that the Veteran was likely to do better 
in jobs where he was allowed to be more independent and have less 
contact with people, this determination was based on findings 
that are more than 3 years old and did not consider the 2008 
statements submitted by the friends.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA has a duty to provide the Veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous).

In addition, no examiner has addressed the impact of the 
Veteran's other service-connected disabilities on his 
employability.  Hence, in this case, the medical evidence of 
record is inadequate to determine if the Veteran is unable to 
secure and follow a substantially gainful occupation by reason of 
his service-connected disabilities.  Therefore, the Board finds 
that a VA general examination is necessary to resolve the claim 
for a TDIU.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To ensure that all due process requirements are met, and that the 
record before the examiners is complete, the AMC/RO should give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim for a TDIU on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and 
his representative a letter requesting that 
he provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for a TDIU on appeal that is not 
currently of record.  Upon receiving any 
response, the identified records should be 
obtained.  Any negative search result should 
be noted in the record and communicated to 
the Veteran.  

2.  The Veteran should also be afforded a VA 
general examination by a physician or 
physicians with appropriate expertise to 
determine the impact of the Veteran's 
service-connected disabilities on his 
employability.  The claims files must be made 
available for review by the examiner, and the 
examiner should note such review in the 
report.  The examiner should identify the 
limitations resulting from each service- 
connected disability and provide an opinion 
as to whether the Veteran's service-connected 
disabilities have rendered him unable to 
maintain any form of substantially gainful 
employment consistent with his education and 
industrial background.  In forming the 
opinion, the examiner should disregard both 
the age and any nonservice-connected 
disabilities of the Veteran.

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed.

If the examiner find that a specialized 
examination (i.e. PTSD, DM, hypertension, or 
peripheral neuropathy) is required to address 
the questions set forth about any of the 
Veteran's service-connected disabilities, 
then, such should be afforded to the Veteran 
with the designated examiner requested to 
address the above posed questions.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim for a TDIU on appeal 
in light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


